Citation Nr: 1526023	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain.

2.  Entitlement to service connection for a cervical spine condition, to include as secondary to the Veteran's service-connected lumbosacral strain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his home healthcare nurse


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the VBMS electronic claims file.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain was not productive of unfavorable ankylosis or incapacitating episodes of more than 6 weeks over a 12 month period. 

2.  A cervical spine condition was neither incurred in nor related to service, nor was it related to the Veteran's service-connected lumbosacral strain.

3.  In an October 2007 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for depressive disorder. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.



4.  Evidence received since the October 2007 decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of nexus between the Veteran's psychiatric disorder and the Veteran's service-connected lumbosacral strain or service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).

3.  The October 2007 decision that denied the Veteran's claim for entitlement to service connection for depressive disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  Evidence received since the October 2007 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is therefore not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his lumbosacral strain in October 2009 and February 2011.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As discussed below, the Board finds that the examinations taken together with more recent medical treatment records constitute sufficient competent medical records to decide the Veteran's claim.  

With regard to a cervical spine disorder, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no indication that the Veteran's cervical spine condition is associated with his service-connected lumbosacral strain, and there is no credible evidence establishing an in-service event related to his cervical spine condition.  VA therefore has no duty to provide a medical examination.

The Veteran has also not been provided with a VA mental health examination.  VA's statutory duty to provide a VA examination in a service connection claim that has been previously denied by a final decision does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence with regard to his claim for service connection for an acquired psychiatric disorder, and therefore a VA examination or medical opinion is not required.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lumbosacral Strain

The Veteran seeks an increased rating for his service-connected lumbosacral strain.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.



When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 40 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under this code, upon application of the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The next higher rating of 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Disabilities of the spine may alternatively be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002).  Ratings under this code are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The maximum and next higher rating of 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Private treatment records indicate that in November 2007, the Veteran reported sharp and throbbing pain ranging from 4/10 to 10/10.  Pain was constant and aggravated by sitting, walking, and changes in weather.  The physician found tenderness over the lumbar spine and paraspinal muscles, significantly limited extension and flexion, and an antalgic gait.  The physician diagnosed the Veteran with lumbar postlaminectomy syndrome.  In March 2008, the Veteran returned with similar symptoms and began periodic epidural steroid injections throughout 2008 and 2009.

The Veteran underwent a VA examination in October 2009.  He reported pain located in the lumbar spine and radiating down the posterior aspect of both lower extremities, right greater than left.  He denied flare-ups, stating that pain is constant and rated at 8/10.  The Veteran reported use of a cane and a back brace.  The examiner found evidence of painful motion and lumbar tenderness but no overt muscle weakness.  Flexion was limited to 45 degrees with pain throughout.  Extension was limited to 15 degrees with pain throughout.  Left and right lateral flexion and rotation were all limited to 20 degrees with pain throughout.  Repetitive motion increased pain in all ranges of motion.  The examiner continued the Veteran's service-connected diagnosis of chronic lumbosacral strain, and also diagnosed postoperative lumbosacral spine surgery.  The examiner further found that the Veteran's muscle strength in his lower extremities was diminished secondary to his reported back pain.  

Private treatment records show that in January 2010, the Veteran reported constant aching and excruciating pain between 6/10 and 10/10, exacerbated by walking and movement, with numbness and tingling in the toes and hands.  His physician found tenderness to palpation over the cervical and lumbar spines, limited flexion and extension, with normal reflexes, sensory/motor tests, and straight leg raise tests.

Private treatment records include a February 2011 x-ray reflecting marked degenerative narrowing which had increased since a prior September 2006 x-ray.

The Veteran underwent another VA examination in February 2011.  The Veteran reported chronic pain, weakness, stiffness, fatigue, and lack of endurance.  Pain was exacerbated by movement, prolonged walking, standing, sitting, use of stairs, and weather changes.  The Veteran reported use of a cane and a back brace.  He denied flare-ups, stating that pain was constant.  The Veteran reported three weeks of bed rest prescribed by a physician in the past year.  On physical examination, the examiner found tightness, tenderness, spasms, and weakness.  Flexion was limited to 10 degrees with pain throughout, and extension was limited to 0 degrees due to extreme pain.  Lateral flexion and rotation were limited to 10 degrees with pain throughout.  Increased pain was shown on repetitive motion for all ranges.  Straight leg raise tests were negative.  Deep tendon reflexes were 1 and muscle strength in the lower extremities was 4.  There was some muscle atrophy in the quadriceps and some motor deficits, but no sensory deficits.  The examiner confirmed the Veteran's diagnoses of chronic lumbosacral strain and postoperative lumbosacral spine surgery.

In his May 2011 substantive appeal, the Veteran stated that his VA examination was inadequate because the examiner did not physically examine him.  He reported that the examiner stated to him that he could see that his back was "messed up," but that the examiner never looked at his x-rays.

Private treatment records include a May 2011 record of the Veteran receiving a pain injection and reporting constant, aching, severe, and sharp pain at 8/10 in the low back and radiating down the right lower extremity to the toes.  Treatment for similar symptoms continued periodically throughout 2011, 2012, and 2013, with reports of pain radiating down both extremities.

At his February 2015 hearing, the Veteran stated that his back had worsened since his 2011 examination.  He reported that he cannot sleep at night, having to sit up in a chair with back brace on.  He stated that he was unable to sit too long, so he would lay down on his side, with pillows propped up behind his back.  His home healthcare nurse stated that she helps him with mobility, dressing, eating and bathing, because the pain in his back limits his range of motion.  The Veteran stated that he had been prescribed bed rest, but that he had never been told by his treatment providers that he suffered from ankylosis.  

The Board finds that a higher rating is not warranted for the Veteran's lumbosacral strain.  The Veteran's current 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As the Veteran's flexion is so limited to as much as 10 degrees, this rating appears to be appropriate.  All higher ratings under the General Rating Formula require some extent of unfavorable ankylosis.  The Board finds no evidence that the Veteran has ever suffered from ankylosis.  None of the Veteran's medical providers have described ankylosis, and the Veteran testified at his hearing that he had never been told that he suffered from ankylosis.  The Board recognizes that the Veteran suffers from extreme pain, but notes that the Veteran's 40 percent rating contemplates such pain.  The Veteran denied flare-ups and reported constant levels of pain at both VA examinations, and the Board finds no evidence that the Veteran's symptoms constitute the functional equivalent of unfavorable ankylosis.  DeLuca, 8 Vet. App. at 204-07.  The maximum rating under the General Rating Formula for a thoracolumbar spine condition without a cervical spine condition is 50 percent, but because there is no evidence that the Veteran exhibits ankylosis or its functional equivalent, the Board finds that such a rating is not warranted. 

The Board notes that there is some evidence that the Veteran suffers from radiculopathy in the extremities.  The Board finds that this issue is beyond the scope of this appeal, however, because service connection for radiculopathy associated with the Veteran's back condition has already been denied multiple times.  Specifically, in a prior April 2002 decision, the Board declined to reopen the Veteran's claim for service connection for the separate low back disability of lumbar spine degenerative disc disease, identified as the "residuals of an injury to the lumbar spine with sciatic radiculitis and arthritis, status post hemilaminectomy and discectomy at L4-5, to include as secondary to service-connected lumbosacral strain."  In so finding, the Board found no new and material evidence to disturb the prior finding that the Veteran's lumbar spine disc disease surgeries and associated radiculopathy were unrelated to service or the Veteran's chronic lumbosacral strain, but were instead related to a workplace accident the Veteran suffered in November 1974.  Disturbing this final Board decision would require new and material evidence showing a relationship between the Veteran's muscular strain and his radiculopathy.  No such evidence is in the record, and in any event, the question of reopening this issue is beyond the scope of this appeal.

Likewise, the Board finds that a higher rating under the IVDS Formula is not available to the Veteran.  While the Veteran states that he was prescribed bed rest, the Board finds no evidence in his medical records to support that contention, and in any event his statement does not specify how much bed rest he was prescribed.  A higher rating under the IVDS Formula is warranted for incapacitating episodes with bed rest prescribed by a physician for at least 6 weeks during a 12 month period.  The Board does not find evidence of such incapacitating episodes, and a higher rating is therefore not warranted.

The Board recognizes that the Veteran has not undergone a VA examination since February 2011, and that he has stated that his condition has worsened since that time.  Nevertheless, the Board finds that a new examination is not necessary to decide the Veteran's appeal.  The Veteran's file has sufficient medical records from both VA providers and private providers, as recent as June 2014, to show that a higher rating for the Veteran's condition is not warranted.  The Board finds these records, along with the Veteran's hearing testimony, sufficient to affirmatively establish that the Veteran does not currently suffer from unfavorable ankylosis of the entire thoracolumbar spine.  Furthermore, no new VA examination is necessary for the Board to determine that the Veteran's records do not contain evidence of six weeks of physician-prescribed bed rest.  Because the Board finds sufficient medical evidence to decide the Veteran's appeal, a new VA examination is not necessary.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's lumbosacral strain.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including chronic pain, weakness, stiffness, fatigue, and lack of endurance, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lower back is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Cervical Spine Condition

The Veteran claims service connection for a condition of the cervical spine.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Service treatment records do not reflect any treatment for or symptoms of cervical spine conditions.  At his January 1969 separation examination, a normal spine was noted by the examiner.

In an April 1976 statement, the Veteran reported being involved in a work-related accident in November 1974.  He received severe injuries to his back, head, pelvis, and left leg.  At a January 1977 hearing the Veteran stated that since the accident he suffers from severe headaches and neck pains.

Private treatment records show that the Veteran underwent cervical spine surgery in May 1998.  Prior to the surgery, the Veteran was diagnosed with C5-6 herniated nucleus pulposus with left C6 radiculopathy, C6-7 degenerative disk disease with mid-central herniated nucleus pulposus, and axial neck pain and cord effacement.  The performed surgery was a C6 vertebrectomy with C5-6 and C6-7 discectomy and spinal cord decompression, a C5 to C7 strut graft reconstruction using fibular allograft and cancellous autograft, and a C5 to C7 anterior Morscher plate fixation and right anterior iliac crest bone graft harvest.  The Veteran underwent a second procedure in August 1998, specifically a posterior spinal fusion and posterolateral mass plate fixation, C5 to C7, as well as a left iliac crest bone graft harvest.  The Veteran underwent subsequent a third surgery in September 1998 due to wound infection.

Private treatment records further show that when he was seen by his surgeon in April 2000, cervical x-rays demonstrated a solid union of cervical fusion.  The Veteran reported that his neck was not bothering him at that time.

In a May 2001 statement, the Veteran stated that he injured his neck in service when he was thrown from a truck in Guantanamo Bay, Cuba.

VA treatment records reflect a June 2002 pain clinic interview and assessment where the Veteran reported that there was no known cause for his cervical pain.  His VA treating psychologist stated that it was difficult to assess how much of his pain is due to mechanics, deconditioning, or pain from protracted withdrawal syndrome.

A February 2004 VA examination of the Veteran's lumbar spine referred to the Veteran's degenerative disc disease in the spine involving both the neck and the back, for which the Veteran has undergone several operations.  While the examiner did not diagnose or offer an opinion on any cervical spine conditions, the examiner opined that his service-connected lumbar strain was unrelated to his separate lumbar spine disc disease.

VA treatment records reflect that in September 2006 the Veteran reported neck and head pain after suffering a fall in a garage parking lot.  The Veteran was given medication for his pain.

Private treatment records show that the Veteran was treated for neck pain in November and December of 2006.  The Veteran reported that his pain was the result of a recent car accident in which he was involved.  His physician found pain on motion, tenderness to palpation, and muscle spasms, greater on the left than on the right.  VA treatment records from December 2006 similarly show that while the Veteran was receiving mental health treatment, he also complained of neck pain.

Private treatment records show that the Veteran sought treatment for his neck pain in November 2007.  The Veteran reported that he had a 10-year history of neck pain.  X-rays showed only postoperative changes, no current fractures.  He was diagnosed with cervical postlaminectomy syndrome.  He was treated with epidural steroid injections.  The Veteran returned with similar symptoms for periodic subsequent injections throughout 2008 and early 2009.  Treatment continued in May 2009, when the Veteran reported symptoms that began three years prior and were worsening, specifically constant aching pain rated at 8/10.  In June 2009, the Veteran was again treated for neck pain, and diagnosed with cervical spondylosis and cervical postlaminectomy syndrome.  He continued to receive injections for his pain regularly throughout the appeal period.  

At his February 2015 hearing, the Veteran stated that his doctors have told him that his neck problems are caused by his lower back problems.


As an initial matter, the Board finds no credible evidence of an in-service incident that caused the Veteran's cervical spine condition and associated neck pain.  His service treatment records do not reference any symptoms or treatment related to his cervical spine or neck.  Furthermore, the Board does not find credible the Veteran's statement that he suffered a neck injury being thrown from a truck in service.  Such a statement is not supported by the Veteran's service treatment records, and it contradicts the Veteran's January 1977 testimony that his neck pain was the result of a November 1974 post-service workplace accident, as well as his June 2002 VA pain clinic treatment record where he reported that there was no known cause for his neck pain.  Additionally, in September 2006 the Veteran reported that his neck pain was the result of a fall he suffered in a parking garage, and in November 2006 he reported that his neck pain was the result of a recent car accident.  The Board therefore finds no credible evidence of an in-service incident related to the Veteran's cervical spine condition, and service connection on a direct basis must therefore be denied.

The Board further finds no indication that the Veteran's cervical spine condition is related to his lumbosacral strain.  All of the causation evidence in the record points to a cervical spine condition associated with post-service accidents, from his workplace accident in November 1974 to his parking garage fall reported in September 2006 and his car accident reported in November 2006.  The only exception to this is the June 2002 VA pain clinic interview in which the Veteran states that there is no known cause for his neck pain.  To the extent that the February 2004 VA examination links the Veteran's cervical spine condition to his low back disability condition, it is not specifically linked to the Veteran's service-connected lumbosacral strain; but rather to his nonservice-connected lumbar spine disc disease, for which, as discussed above, service connection has been repeatedly denied.  As such, the Board finds that there is no basis to conclude that the Veteran's cervical spine condition is related to service-connected lumbosacral strain; therefore, service connection on secondary basis must therefore be denied.  



Acquired Psychiatric Disorder

The Veteran seeks to reopen his claim for service connection for an acquired psychiatric disorder, to include depressive disorder.

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Here, the Veteran's initial claim for service connection for depressive disorder was denied in a rating decision dated October 2007.  The denial was based on a finding that the Veteran's claimed psychiatric disorder was related to neither service nor his service-connected lumbosacral strain.  No appeal was filed, nor was any evidence submitted within the one-year appeal period.  The Board therefore finds that the October 2007 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence added to the record since this decision includes a November 2007 private treatment record for back pain, received by VA in August 2009, in which the Veteran's physician diagnosed chronic pain syndrome with depression, noting a back depression inventory score of 26.

VA treatment records show that in March 2009 the Veteran reported depression and suicidal ideation at the emergency room.  He reported that his depression had worsened over the past month, exacerbated by news regarding his son's health.  He reported withdrawing from his family and feelings of worthlessness because all of his friends are dead.  He also reported panic attacks without specific trigger.  He was diagnosed with severe recurrent depression and admitted.  He reported to his psychiatrist that he had been depressed overall since his mother died in 2004.  After several days, in April 2009, the Veteran stated that he was no longer experiencing depression or suicidal ideation, but that his back and neck hurt.  His treating social worker stated that the recent stressor about his son's health, problems obtaining VA benefits, and his chronic pain are large contributors to his depression.  The social worker gave the Veteran a rule-out diagnosis of depression due to general medical condition.  

In a June 2009 statement to VA the Veteran stated that he had been hospitalized on several occasions for manic depression.

VA treatment records show that the Vet was seen again for suicidal ideation in October 2009.  After several days, the Veteran denied suicidal ideation, and reported his back and neck pain, stating that due to his inpatient treatment he missed his appointment for injections to treat his pain.  The Veteran reported that he had no quality of life since his back surgery.  When asked if there were any recent stressors that may have triggered his suicidal ideation, the Veteran cited his recent birthday, and felt like his life was coming to a close.  At discharge, the Veteran's psychiatrists were unsure of the role his alcohol abuse played in his depressive symptoms.  Later in October 2009, the Veteran in therapy with his social worker reported a depressed mood, feelings of anger and hostility, isolation, and anxiety attacks.  The Veteran reported a long history of depression going back into early adulthood with no treatment prior to 2004.  He described significant financial stressors, and the social worker noted ongoing grief issues and social isolation.  In November 2009, his VA psychologist stated that the Veteran presented with depression, chronic pain, and financial difficulties.

In a February 2010 statement, the Veteran stated that his depression is the result of PTSD related to all the back and neck surgeries he has undergone.  In a May 2010 statement, the Veteran reported experiencing racial prejudice and physical abuse from his drill sergeant while in service.  He also stated that being thrown from a vehicle in Guantanamo Bay, Cuba, was a stressor contributing to his PTSD.

VA treatment records indicate that the Veteran was not treated for mental health until June 2010, when the Veteran asked for a change in medication and told his psychiatrist that he believed his depression was PTSD and was related to his time in service.  His psychiatrist stated that he was vague in explaining why he believed he had PTSD.  In February 2011, the Veteran denied current depression but requested medication to help him get more sleep.  

Private treatment records include a record of an April 2011 consultation with a neurologist for the Veteran's pain at which he denied depression but reported considerable anxiety and en passant visual hallucinations.  

VA treatment records indicate that in May 2012, the Veteran reported that he was not depressed, but gets bouts of anxiety occurring one or twice a week, lasting half an hour.  There were no specific triggers.  He still thought about his mother and her death, but the thoughts no longer triggered feelings of depression and suicidal ideation.  In July 2012, he reported that the anxiety attacks were triggered by some bad news he hears or something upsetting; his psychiatrist found these descriptions vague.  In May 2013, the Veteran reported that his current stressors were mainly financial.  Anxiety attacks were again said to be triggered by bad news, but the Veteran was nonspecific in describing symptoms.

At his February 2015 hearing, the Veteran's representative argued that a VA examination was warranted, because depression was denied in October 2007 primarily because the Veteran failed to report for a VA examination.

The Board finds that to the extent that it is relevant, evidence submitted since the October 2007 rating decision is cumulative or redundant to the evidence on record as of that date.  Specifically, statements by the Veteran to VA and his doctors stating that his depression is caused by his back pain were on the record prior to the October 2007 rating decision.  (For example, December 2006 VA treatment records reflect that the Veteran attributed his bad mood to his back pain.)  Furthermore, the Board notes that the Veteran's statements continuously attribute his depression to pain related to his back surgeries.  This evidence is not material because, as discussed above, the Veteran's back surgeries are not service connected.  In order to be material, evidence must specifically show a link between the Veteran's depression and his lumbosacral strain.  The Board finds no such evidence, and thus finds that evidence received since the October 2007 decision is essentially cumulative of the evidence previously of record with regard to the lack of nexus between the Veteran's psychiatric disorder and the Veteran's service-connected lumbosacral strain or service.  Reopening of the Veteran's claim is therefore not warranted.


ORDER

An evaluation in excess of 40 percent for a lumbosacral strain is denied.

Service connection for a cervical spine condition is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


